 

IN THE UNITED STATES DISTRICT COURT ~~
FOR THE NORTHERN DISTRICT OF TEXAS ;
LUBBOCK DIVISION 019 JUL -2 PH EAS

VO)

r iLEL

RUBEN CARRILLO, §
Institutional ID No. 635597 § CEPUTY CLERK enn
§
8
Plaintiff, —§
§
v. § CIVIL ACTION NO. 5:19-CV-00098-C
§
S
TEXAS BOARD OF PARDONS AND §
PAROLES, ef al., S$
§
Defendants. §
QUESTIONNAIRE

INSTRUCTIONS: You have filed a Civil Rights Complaint alleging that you are being
wrongfully imprisoned. You must answer the following questions completely. If you do not have
enough space to give a complete answer, you may attach additional 8'/2” x 11” sheets to this
questionnaire,

On this date, Petitioner, under penalty of perjury, provides the following answers and
information required by the Court.

(1) Are you challenging the revocation of your parole2(yeQo no)

(A) If you answered yes above, please explain how you think your constitutional
rights were violated during your parole revocation process.

(2) Are you challenging the denial of street-time credits? Gesbor no)

(A) If you answered yes above, why do you think the denial violates your rights?
(B) How much street-time credit are you claiming you earned but were not given?
(3) Did you appeal the revocation of your parole or the denial of your time credits? (yes)

or no)

(A) If you answered yes above, provide the following information:

(i) Identify the court or tribunal in which you filed your appeal:

 

 

 
(ii) Cause Number:
(iii) Result of your appeal:
(iv) Date of Result:

(4) Have you challenged the revocation of parole or denial of time credits in the Texas
Court ee Appeals through a state habeas application or any other procedure?
(yes or
(A) If you answered yes above, include the following information:

() Date the petition or application was filed
(ii) Cause Number:

(iii) Result:

(iv) Date of Result:

(B) If you answered no, why have you not challenged your parole revocation or
denial of time credits in a state habeas application?

(5) Have you challenged your parole revocation or denial of street-time credit in a federal
petition for writ of habeas corpus? N 0
(A) If your answer is “yes,” include the following information:
(i) Cause Number:
(it) Result (i.e. granted, denied, dismissed, etc.):
(iii) Date of Result:

(6) Please provide the following information about the conviction for the sentence you
are currently serving:

(A) What court entered the judgment of conviction and sentence?
(B) In what county did your conviction occur?
(C) Date of judgment of conviction:

(D) Length of sentence:

 

 

 
(E) Cause Number:

 

(7) State the reason(s) why you have sued each of the defendants listed below. Include
specific details such as dates, locations, specific acts or omissions, the
relationship of each defendant to you or this case, and any harm you
experienced because of each incident.

(A) Catherine Marrero
(B) Cora Young Brown
(C) Texas Board of Pardons and Paroles

(8) Are you asking for money damages? (or no) If you answered yes, please state
how much money you are asking for.

(9) You state that you are being held pastyour discharge date. Are you asking to be
released from prison immediately? (esp no)

{ declare, under penalty of perjury under the laws of the United States of America, that the
foregoing is true and correct. 28 U.S.C. § 1746.

Signed this aG day of JUNE , 2019.

Signature of Petitioner
 
 

OC) west onnai Re.

 
  
  
   
   
  
    
  
 
  
    
 
 

VES- | | .
@ VE Boarel oF Pardons and Parole he vocation hearing
| PRO Nid Not evoke Mc. Rut mice Aw déccscon
(A\% LON 3-4-1949 To Sanction me T? A SAEPE G-moaith
BeoCsam T+ was MY Erest Relapse For A Diaty U.#.
\ yon MY Telease ON 10-38-18 From & SAE,PF, TO A
Haleway House (x DEL Valle Te, MY Rights were
Wiolated Cause © wasnt sllercel othen OPfone ,
—¢ AS to Cowtinuc My AFtce Cake nt TC. HAlFluay House
to RB Work on MY Wecovery or. other SuPPort other

then S.A. PE

(2) ‘A. Cause only 4 Sudée Can wdel oc take AWAY

Ves, |FRom Your SeNtence BY LAW . Anal My Pights
ARS being Veelated By Not Frelense 'N mis under

@ the. old Law Tad leb/slatyceé oN My Mandates ry
Minimum ExPreatvon Pate lO-/#-17 | OD PR.
OVER Die Ke lEAse ;

B. Byes ZB-moenths 22-days

'
'

(3) Yes, (A) (+) Boned oF Parclons and Paweole
(2) Cause Num er« FQCRYWGCS

(3) Result of Youn APPea/: The Beard Voted +
mc ts Sabstance nbuse Felony Punishment Fn
(SAP) ACCoRding tf The Board I Ce
nPPEM . Cause Lo wrOnt Revoked.

(+) Date of Results 3-)#-07

@" NO - (B) x did atone time b
Qolo on 2017 Wait oF Habs
For- Part/nl Speicet 1

 
~ (5. JNO — oe

 

cs

 

—[G) TA) Distect Coumt ltt

i :
SON

D
Ne

Rene County- San Antowo Tx.
[- R&S - G2 - Sent. BEN DATE (0-26 -F2Q_
) Sent, Te QO-YRE

—A <<

 

vst

 

1 B.) WQCRLG GE

B

 

me,
—_

 

 

(A) Crtheeine Marrerc - A Parole OFFicew ts
_ there +o helr You wot hurt You, She. Could oF Voted.

a

RECOVERY Ane EXfeng MY _
Stty At TC. HalFrny Hoye 1h DEL Valle TR.

     

tv hele Mec cw fy Soran

EOD

   

 

 

 

 

 

 

 

INStEAd She Put out p Blac Wwaeeant And RAN mE
OFF the TiC. House Te the Stecets dade
_ 1 E_WaAs_Caushh and Violttad and dtken Any

 

 

From WCE GRawdKiels + Eam'ly,

 

 

_ [IBY Coen Young Brown ~ Fatole oF Fi cer Could —

OF help me vm with Pra feentment classes

OR ESF. , But Yotéo REVoCAL EN and hurt

Ne By Réerng 7PAKEN Rey Frcorn Lo Fre. + faruly.

 

{ f t / q f t ‘
om Diety “Wa. Vi'e(gtron, PaRo[e OFFICERS _

 

oy

(C) Teens Boned oF Predous oF Pacole 2 They Could

ao

i
mock

ANA Karam me ard Pook "Mk hieny Form Fara ly —_

ALk therK fo hil? us wed haan uc.

 

 

OF BEEN Mone Gain Ard Voted UW 3-/6-14 _

to Continue APR Cree at REBTC. House pe

Conti me MY Patel Sulectis on ana prentmént 0

the Wwertld they votid SAEPF nnd Lockme ur,

 
 

Ves - Mente] Héa/t Steess Loss of ¢hycomé.
From Woek leet My Wife + Far'ly
STRUCELENG DEPRESS! ON « nomey, WwhR EVE
God mary Bless Ne bi th Mon€y CAN
MAKE Up For the Lost eo hlom Buk a ¢ Co ulek
MSE Money fo nelP SupPort Wife + Fam /y

MEN, |

VES + ON A 2o ye sent. Sent. Begin Sate

wHs [0°RE-GKR MY Maier Datr
would oF exded on /0-2@-20/2 , But Now

Cause they Ane /HE jally # TAKEN my "sbecepe Pima"

my Men mum Manedapee hort way 'Di's change bats
|S Now (0-14-2017 By ents uNeer. thé b/d LAW

 

ZZN4 Le e'/ Ay ee , AMA wy. PRX CNY US Q-13~RO2J

mid YES Y yes , L want to pk RE/Ensid

AS ARP. Thank yor Cod BESS Vou + Yours
eS ey, a

Scueceely + KespectFy ily,
WM. Ruben Camila ™O "035547

“Iny New S APF H ys ORAGC 3B OFF

Maing pedeesss Estelle Umef
! Lot FM. 3#+-7F
Huswile Tx, 173Q0

 
Sod BIESS You ¢ Yours, |

Dear: OFFice 6F the Cleek , 6-26-19
Sorey, Foe My Long Delny, E Sust
Wecesved Your Letter 2€ Pyeshonnarse Form
today le-26-19, And © Bust Finrshed
ANSWERING the Puestironnaire te the bes
OF NY Ability, CRAY You (CECE WE phy |

 

Hime , Cause £ Peay st wilt Not Result

(ny Dismissal , However the Rernsen I dds
g¢t Youre letter Sooner (Ause Z Was Heansl
Eeréd From Rudd Yont nelelhéss oN ©-¥-1F

to My New nddeess at Estelle YM t+, Made /¢ —

\

hive on) (-10-19 ANA ON C-H/9 , = rn [Ed You
MY NEW addnéess AS rdised by you, £ ey? had
You werte me thapen's Well Thawk. Ved

ele yet 2 2019

 

 

 

LERK, U.S. 1S STRICT COURT

AMORTHERN DISTRICT OF TEXAS _}
Mn. Ridben Canitl
mes teatsiy 7 NU Hew # OIG 3O4F

 

 

 
 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

§
§
§
§
§
§
§
§
§
8
§

ORDER:

RUBEN CARRILLO,
Institutional ID No. 635597

Plaintiff,
CIVIL ACTION NO. 5:19-CV-00098-C

Vv.

TEXAS BOARD OF PARDONS AND
PAROLES, ef al.,

Defendants.

Plaintiff, proceeding pro se, filed a form civil rights complaint under 42 U.S.C. § 1983,
complaining about the revocation of his parole and denial of street-time credit, The Court finds
that Plaintiff should be required to answer the attached questionnaire and return it to the Clerk
for filing within twenty (20) days from the date of this Order.

Failure to comply with this Order shall result in the dismissal of this complaint for
want of prosecution.

Petitioner shall promptly notify the Court of any change of address by filing a written
notice of change of address with the Clerk. Failure to file such notice may result in this case
being dismissed for want of prosecution.

SO ORDERED.

June lh, 2019,

    
  

me
%,

 

oo

 

MINGS
86 nj Uni ed States District Mid ¢
 

 

PM ea iS kaay LO GORE Le)
bow WwooX A SUXBL SOel
SUAAL fd fete! ¢ Naa Ura
M2IB)O 3YF 49 BPI

pon o) SIT S ¢ ALIN
PD PST SapHS PAE, secon x 3pusen

ELAE WA 470

+n 3/73453
PHOEPE Dg |) NOB” By

 

 
